              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00101-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               ORDER
                                )
                                )
GINGER LYNN CUNNINGHAM,         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion for

Modification of Sentence [Doc. 38].

      The Defendant Ginger Lynn Cunningham was convicted of wire fraud

on July 16, 2020 and was sentenced to a term of 14 months’ imprisonment.

After receiving two referrals of her report date [Docs. 35, 37], the Defendant

is currently scheduled to report to the Federal Bureau of Prisons (BOP) on

December 30, 2020.

      On December 21, 2020, the Defendant filed the present motion,

seeking a modification of her sentence to an alternative form of punishment

in light of the risks posed by the ongoing COVID-19 pandemic. [Doc. 38].




     Case 1:19-cr-00101-MR-WCM Document 39 Filed 12/22/20 Page 1 of 2
The Court finds that the Government should respond to the Defendant’s

Motion and will therefore defer her report date for a limited period.

      IT IS, THEREFORE, ORDERED that the Government shall respond to

the Defendant’s Motion for Modification of Sentence within fourteen (14)

days of the entry of this Order. The Defendant shall have seven (7) days

thereafter to file a reply.

      IT IS FURTHER ORDERED that the deadline for the Defendant to

report to the Federal Bureau of Prisons is EXTENDED to at least January

30, 2021 so that the Defendant’s motion may be fully briefed and considered

by the Court.

      The Clerk is directed to provide a copy of this Order to counsel for the

Government, counsel for the Defendant, the United States Marshals Service,

and the appropriate official at the Bureau of Prisons.

      IT IS SO ORDERED.

                              Signed: December 22, 2020




                                            2



      Case 1:19-cr-00101-MR-WCM Document 39 Filed 12/22/20 Page 2 of 2
